DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on September 23, 2022 was received. Claim 1 was amended and claims 3-4 and 6 were cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued June 23, 2022.

Claim Rejections - 35 USC § 112
The previous rejection of claim 6 as indefinite under 35 USC 112(b) is withdrawn because claim 6 has been cancelled.
Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other side of the attached block" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Previously claim 1 recites “the other surface of the attached block” which has implicit antecedent basis due to there being “one side” of the block mentioned previously. However, the fact that there is now “the other surface” and “the other side” renders the claim indefinite, as it is not clear if both are meant to refer to the same element or two different elements. For the purposes of examination, they will be understood as referring to the same element. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Fu et al. (CN 107042627, translation attached) on claims 1-2, 5 and 7 are withdrawn because Applicant amended claim 1 to include subject matter from cancelled claims 3-4. 

Claim Rejections - 35 USC § 103
Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Pringle-Iv et al. (US 2019/0193318, hereinafter referred to as Pringle).
Regarding claim 1: Fu et al. discloses a 3D printer apparatus having a frame (1) which is a housing, a plurality of printing heads (10) each having a heating rod (33) connected to a heat pipe (22), a nozzle jack (27) which is a moving grip portion separable or fastenable to any of the printing heads (10), a driving portion formed of an X-axis motor (5) and a Y-axis motor (6) for moving the printing head (10) on the nozzle jack (27) in at least two axial dimensions, a nozzle bracket (2) which is a standby frame for holding at least one printing head (10) not being attached to the nozzle jack (27), where each nozzle module incudes an iron sheet (19) which is a magnetic coupling portion that couples to an electromagnet (25) on the nozzle jack (27) which is a second coupling portion (translation, pages 5-6, figures 1 and 3-5). 
Fu et al. discloses the pins (28) and columns (15) which can be considered a fastening portion and fastened groove, but Fu et al. fails to explicitly disclose that these fastening portions can be rotated so as to fasten the jack (27) to the nozzle. However, Pringle discloses a similar 3D printing device having a twist lock interface (350) releasably connecting the nozzle (152) to its valve seating (152) (pars. 225-226, figures 19 and 27-29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a twist lock interface as taught by Pringle for one or both of the locating pins or as an additional element in the apparatus of Fu et al. to ensure proper locking between the nozzle and jack because Pringle teaches that this is a simple, easy and effective means to connect a nozzle to a mount (par. 226). 
Fu et al. teaches that the nozzles have shells (14, 16) which can be considered attached blocks, that include the columns (15) which extend a certain length such that when the pins (28) extend through the columns (15), and are rotated according to the above combination with Pringle, they contact another surface of one of the shells (14, 16) (page 6 figures 3-5). 
Fu et al. fails to explicitly disclose that a tapered surface is formed on an outer circumference of the groove along a rotational direction, having a gradually increasing thickness from one position to another. However, Pringle discloses another twist lock element which has a tapered slot (270) in the direction of rotation which helps urge the two connecting members towards each other, the taper causing the thickness to gradually increase from the inside of the mechanism to the outside (pars. 178-180, figure 16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a tapered surface on the columns or groove of Fu et al. because Pringle teaches that this helps urge the two connected elements together (par. 180). 
Regarding claim 2: Fu et al. discloses that the nozzle jack (27) has at least two locating pins (28) which pair to locating columns (15) on each of the nozzle modules, such that the former are inserted with the latter in a preset structure (pages 5-6, figures 2-5). 
Regarding claim 5: Fu et al. discloses that the nozzle bracket (2) has two locating seats which are mounting portions, each provided with a pair of locating pins (31) parallel to the ground and spaced vertically apart, protruding in a direction perpendicular to one of the two protrusion directions of the seats themselves, where the pins (31) protrude into locating holes of the nozzle shells (16) when one nozzle is mounted on the nozzle bracket (2) (page 6, figures 3, 5 and 7).  
Regarding claim 7: Fu et al. discloses a frame (1) which is formed by at least four posts that can be considered side members perpendicular to the ground, as well as a plate member above the X-axis guide rail (7) and a plate below the printing platform (9) which can be considered partition members disposed a certain interval apart from at least two of the side members and forming a partitioned space which at least partially includes the driving portion (guide rails (3, 4, 7), step motors (5,6)) (see figure 1 annotated below). 
[AltContent: textbox (Side members)][AltContent: textbox (Side members)][AltContent: textbox (Partition members)]
    PNG
    media_image1.png
    599
    672
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Fu et al. and Pringle fail to disclose the newly claimed tapered surface.
In response:
As noted above, Pringle does recite a tapered surface as part of a separate twist-lock element in the invention, and provides sufficient reasoning as to its purpose and inclusion in the invention. Therefore Pringle does teach the above claimed elements in the newly cited portion of the reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
11/30/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717